Title: To John Adams from Oliver Wolcott, Jr., 28 March 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



T.D. March 28th. 1800.

The Secy of the Treasury in obedience to the command of the President of the US requiring the opinion of the Heads of the Executive Departments, on the Memorial of sundry Citizens of Baltimore, praying that a pardon may be granted to Levin Jones late Master of the American Brigantine David Stewart, respectfully submits the following Report.
It appears that the said Levin Jones is charged in a Bill found by a Grand jury of the Dist. of Maryland with the crime of willful murder committed on the person of William Davies, Gunner of the said Brigantine David Stewart, during her passage from Leghorn to Baltimore in Feby. 1799. and that a Bill was found against the said —— The defence  on the part of the said Jones it is alleged that the death
It is alledged by the memorialists on behalf of Capt. Jones, that a mutiny existed on board the said Brig—and that the death of the said William Davies, was occasioned by his unlawful opposition to the command of the Master—& that the Bill was found on the testimony of persons, concerned in the Munity  who were of course interestested in establishing the charge of Murder  against Captain Jones, thereby to avoid the punishment due to their own Guilt. Several  depositions taken before the Consul of the U States at Gibraltar in March 1799, are exhibited, by which it appears probable, that a Mutiny really existed and that  the Act of Capt. Jones, was justifiable under the peculiar circumstances in which he was placed.
On the ground however that the act impartial & proper witnesses of the transaction, were absent , Capt. Jones has thought proper to abscond and avoid a trial, and his friends now pray that a pardon may be granted,  that he may thereby be enabled to return with safety to his friends & Country.
The Secy. is of opinion that it is incumbent on Capt. Jones to submit to the justice of his Country in full confidence that a fair and impartiall Trial will be allowed, and that even in the event of a conviction, the President will hear an application for pardon & decide thereon as humanity  and justice will shall require—
The voluntary absence of the accused, is of itself an offence, which on public principles, forbids a compliance with the wishes expressed by his friends in his favour.
All which 

